DTIFOUR, J.
A motion to dismiss this appeal is made on the ground that “neither mover nor the other parties defendant have been cited to answer said appeal. ’ ’
It appears that, in the order of appeal the Court directed that “all other parties to said judgment be cited to answer said appeal according to law.”
No citation was served, but we do not see that the appellant was to blame.
In Vredenburg vs. Behan, 32 An. 564, citing numerous authorities, the Court said:
“Appellants were not bound to mention the names of appellees in their petition for appeal. They prayed that the plaintiffs, who are the appellees, be •cited. This was sufficient. It was the duty of the Clerk to issue citations to all the plaintiffs mentioned in the petition, and it was the duty of the Sheriff to serve the citations. No appeal should be dismissed, unless the fault is attributable to appellants; such is not the case here. ’ ’
The motion is denied, and appellant is granted until December 15th, to have citation of appeal issue.
Motion denied.